Citation Nr: 1414139	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic constipation, claimed as irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and from December 1990 to July 1991, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The St. Louis RO maintains jurisdiction over the Veteran's claims.

This matter was previously remanded in November 2013, the Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed chronic constipation is related to her periods of active service.


CONCLUSION OF LAW

The criteria for service connection for chronic constipation have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the December 2013 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and an obtained adequate opinion in February 2013 concerning the Veteran's claims for service-connection posttraumatic stress disorder.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In service incurrence and causal relationship to service can, in some cases, be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).

Service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2002); 76 Fed. Reg. 81834 (2011). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).

A qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2013).

The term objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g) (2013).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Those disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.  38 C.F.R. 3.317 (2013); 76 Fed. Reg. 41696 -98 (2011).

The Veteran's service records show that she served in Southwest Asia Theater of Operations from January 1991 to June 1991 and was awarded the Southwest Asia Service Medal with a Bronze Service Star.  The Veteran's service personnel records show that her military occupational specialty was a petroleum supply specialist.  Additionally, the Veteran has submitted evidence suggesting that her assigned unit was in an area in Southwest Asia where exposure to a very low level of nerve agents was deemed possible by the Department of Defense.  Thus, for the purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), her status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38. C.F.R. § 317 or under any other alternated basis for her claimed disabilities.

In order to establish service connection for the claimed disability due to an undiagnosed illness, the illness or symptoms must not be attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317 (2013). 

The Veteran asserts that she has chronic constipation that was incurred in or caused by active duty.

The Veteran's service medical records do not show any complaints or clinical findings of stomach or intestinal problems.  A March 1991 report of medical examination shows that the Veteran did not report any intestinal problems nor was she clinical evaluated with any stomach or intestinal conditions.  During a June 1991 demobilization medical evaluation, the Veteran specifically denied stomach-related problems such as belly pain, nausea, diarrhea, or bloody bowel movements.  

An April 1997 statement submitted by the Veteran reported that she experienced constipation due to her time stationed in Saudi Arabia.

A May 2005 private treatment note assessed the Veteran's constipation as worsening.  Also noted was an abdominal examination that was soft, non-tender without masses, and active bowel sounds.

A May 2007 private treatment note assessed the Veteran with abdomen that was soft, non-tender without masses, and had an active bowel sound.  The private physician noted that the Veteran's constipation had worsened.  

At a June 2009 VA Gulf War examination for the claim for service connection for IBS, the Veteran reported that her main symptom was constipation and gassiness.  She reported that she was unsure of when the constipation started but stated that it might have been in the late 1990s.  The Veteran reported that she had been using over the counter medications to treat constipation.  The examiner noted that the Veteran had undergone ultrasound of the gallbladder which was negative.  Examination of the Veteran's abdomen indicated normal bowel sound, and the abdomen was soft and nontender, with no rebound or guarding.  The examiner diagnosed chronic constipation.

At a February 2013 VA examination, the examiner noted that the Veteran had been diagnosed with chronic constipation.  The Veteran reported that her symptoms such as abdominal pressure, bloating, and flatulence were only relieved by using laxatives.  She also reported that she only had normal stools during times she took laxatives which was noted as three days per week by the examiner.  The examiner opined that the Veteran's symptoms were not compatible with a diagnosis of IBS.  However, in an addendum added to the examination, the VA examiner opined that although the Veteran did not have IBS, she did have chronic constipation.  The examiner also reported the Veteran's chronic constipation did not have a definite cause.  Also noted were private medical records from Dr. William F. Beaman from 2003 to 2008 that reported the Veteran had chronic constipation.  

A December 2013 VA examiner's opinion found that the Veteran's chronic constipation was not the result of a known medical causation.  The examiner referred to previous diagnostic examinations of the Veteran that failed to identify a specific medical cause for her chronic constipation.  The VA examiner also reported that chronic constipation is by itself a known medical diagnosis.

The Board finds that the preponderance of the evidence is in equipoise for the Veteran's claim for service connection for chronic constipation.

Here, the Veteran has showed that she has a functional gastrointestinal disorder manifested by chronic constipation.  While the disability was not reported during active military service, the Board finds the Veteran's has been diagnosed with chronic constipation by medical personnel that have reported that there is no known medical causation for the constipation.  Therefore, the Veteran, having shown that she was a Veteran of the Southwest Asian Theater of Operation and also having shown objective signs of constipation since 1997 that has no known etiology, her claim must be granted.  38 C.F.R. 3.317 (2013).

In sum, the weight of the probative evidence demonstrates that the Veteran's chronic constipation is presumed related to her active duty.  As the preponderance of the evidence is in equipoise for the Veteran's claim for service connection for a chronic constipation, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for chronic constipation due to undiagnosed illness is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


